Upon the trial at Chowan, on the last Circuit, before his Honor Judge PEARSON, it appeared that the slave had once belonged to the plaintiff, who, by an inquisition, dated the 3d of June, 1818, had been found a lunatic, and to whom Henry Skinner had been duly appointed committee. At October term, 1818, of Chowan Superior Court, Skinner filed a petition for a sale of some of the slaves of the plaintiff for the purpose of paying his debts and providing for his maintenance. The Court made an order nisi to sell any one of the slaves mentioned in the petition, for cash, and directed twenty days notice to the next of kin, to show cause at the next term why it should not be made absolute. Skinner exposed the slave in dispute to sale, without having given the notice to the next of kin, or having the order made absolute, and became the purchaser himself for the sum of two hundred and fifty *Page 499 
dollars, which was a fair price with which he charged himself, in his accounts. Afterwards the plaintiff became of sound mind, upon which Skinner delivered over all the property remaining in his hands belonging to the plaintiff, except this slave, and the plaintiff thereupon gave him the following receipt: — "Rec'd this 1st day of August, 1822, from Henry Skinner, twenty-five dollars in full of all demands that I have against him as my guardian. Rec'd by me, JACOB BOYCE." The plaintiff managed his estate afterwards himself, and was always capable of doing so. Skinner continued in possession of the slave without further claim from the plaintiff, until his death in the year 1836, when his executors hired him to the defendant. The inquisition found was never reversed, nor was the order appointing Skinner guardian ever revoked or set aside.
His Honor charged the jury that the sale by Skinner to himself was void; and that his possession afterwards was not adverse, so as to give him a title to the slave. There was a verdict for the plaintiff, and the defendant appealed.
— Skinner, under his alleged purchase from himself, acquired no title to the slave; and the charge of the Court that the sale was void was undoubtedly correct. But it appears that afterwards, the plaintiff became of sound mind, and in the year 1822, came to a settlement with Skinner, received his property, and gave a receipt in full to Skinner, as his guardian. Skinner had paid a fair price for the slave, and the plaintiff had received the benefit of the purchase money. Skinner, under these circumstances, retained the possession of the slave as his own property, up to his death, in the year 1836, when his executors took possession and hired the slave to the defendant, as the property of their testator. When the plaintiff came of sound mind in 1822, he had a right to make the settlement with his committee, although the inquisition had not been reversed by any order of Court. After this settlement, *Page 500 
Skinner's character as trustee ceased. His retaining the possession of the slave as his own property from that time up to the year 1837, when the writ was issued, seems to us to be a possession sufficiently adverse, for the statute of limitations to operate upon it. The receipt given by the plaintiff is evidence that he had demanded all the property that was due him. Skinner's afterwards holding the possession of the slave as his own property, gave the plaintiff a right of action, and the act of limitations began to run cotemporaneously with the accrual of the plaintiff's right of action. We are of opinion that there must be a new trial.
PER CURIAM.                                          Judgment reversed.